UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 1, 2013 Date of Report (Date of earliest event reported) Lincoln National Corporation (Exact name of registrant as specified in its charter) Indiana 1-6028 35-1140070 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 150 N. Radnor Chester Road, Radnor, PA 19087 (Address of principal executive offices)(Zip Code) (484) 583-1400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.04. Temporary Suspension of Trading Under Registrant’s Employee Benefit Plans. On May 1, 2013, we received the notice (the “Notice”) required by Section 101(i)(2)(E) of the Employment Retirement Income Security Act of 1974, as amended, of the elimination of certain investment fund options for the LNC Employees’ 401(k) Savings Plan, the LNL Agents’ 401(k) Savings Plan and the LNL Money Purchase Plan (collectively, the “Plans”), effective June 1, 2013.As a result, the Notice states that participants in the Plans will be temporarily unable to direct or diversify the investment of assets (including those invested in the LNCcommon stockfund) in their Plan accounts, obtain a loan from the Plans or obtain a distribution from the Plans beginning on June 14, 2013 at 4:00 p.m. (E.T.) and ending on June 24, 2013 at 8:00 a.m. (E.T.) (the “Blackout Period”). On May 1, 2013, we transmitted a notice (“BTR Notice”) to our directors and executive officers informing them of the Blackout Period regarding the Plans.The BTR notice also informed our directors and executive officers that during the Blackout Period, our directors and executive officers will be prohibited generally from directly or indirectly purchasing, selling or otherwise acquiring or transferring any of our equity securities or certain derivative securities previously acquired in connection with their service as a director or executive officer, unless exempt under Regulation BTR of the Securities Exchange Act of 1934.During the Blackout Period and for a period of two years thereafter, security holders and other interested persons may obtain, without charge, information regarding the Blackout Period, including the actual ending date of the Blackout Period, by contacting Lincoln Alliance® Program Customer Service at 800-234-3500 or c/o Lincoln Financial Group, P.O. Box 7888, Fort Wayne IN 46801-7888. The Notice is attached hereto as Exhibit 99.1 and is incorporated by reference herein.The BTR Notice is attached hereto as Exhibit 99.2 and is incorporated by reference herein. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Notice BTR Notice SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LINCOLN NATIONAL CORPORATION By/s/ Randal J. Freitag Name:Randal J. Freitag Title:Executive Vice President andChief Financial Officer Date:May 1, 2013 INDEX TO EXHIBITS Exhibit Number Description Notice BTR Notice
